TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00628-CV






In re William J. Riley





ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


                        We deny relator’s petition for writ of mandamus.
 
 
                                                                                                                                                            
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   October 7, 2005